Citation Nr: 0614288	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-05 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) after January 8, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Polseno, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954, including combat during the Korean War. 

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA). In that decision the RO granted service 
connection for PTSD, among other conditions, with an initial 
rating of 10 percent disabling. This claim was previously 
remanded by the Board in November 2004 for additional 
development. Pursuant to 38 C.F.R. § 20.900(c), this case was 
advanced on the docket due to the claimant's age.

In his original VA Form 21-4138 of November 2002, the veteran 
stated that his PTSD precluded him from finding a job. To 
date, the issue of total disability based on individual 
unemployability has not been considered by VA and it is 
REFERRED to the RO for appropriate action.
 

FINDING OF FACT

The veteran's disability is characterized by occupational and 
social impairment, with deficiencies in most areas, such as 
work, family relations, judgment, thinking, and mood from 
September 20, 2002.

CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD are met from 
September 20, 2002 to the present. 38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.74.126, 4.130, Diagnostic Code 
9411 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his PTSD has worsened, that it 
prevents him from finding work, and that it is more disabling 
than indicated by his original rating of 10 percent at the 
time of his appeal. In a rating decision of June 2005, the 
veteran was granted an increased rating of 50 percent 
effective as of January 1998, the date of his original claim. 
Because higher ratings are available for PTSD, and because 
veterans are always presumed to be seeking the highest 
possible rating when they apply for an increase, the case 
continues on appeal.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings. Fenderson v. 
West, 12 Vet. App. 119 (1999). This decision will therefore 
address the evidence dating back to early 1998, when the 
veteran first made his claim for service connection for PTSD, 
and consider whether different ratings should be applied to 
different periods of time.

When evaluating a mental disorder, the Board considers the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission. The Board assigns an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. The Board considers the extent of 
social impairment, but does not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126.

A disability rating of 100 percent for any mental disorder, 
including PTSD, requires total occupational and social 
impairment, due to such symptoms as:
*	gross impairment in thought processes or communication;
*	persistent delusions or hallucinations;
*	grossly inappropriate behavior;
*	persistent danger of hurting self or others;
*	intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene);
*	disorientation to time or place;
*	memory loss for names of close relatives, own 
occupation, or own name.

Any combination of these symptoms, or other symptoms, can be 
shown to demonstrate the total occupational and social 
impairment necessary to substantiate a rating of 100 percent.

A disability rating of 70 percent for any mental disorder, 
including PTSD, requires evidence demonstrating occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: 
*	suicidal ideation; 
*	obsessional rituals which interfere with routine 
activities; 
*	speech intermittently illogical, obscure, or irrelevant; 
*	near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; 
*	impaired impulse control (such as unprovoked 
irritability with periods of violence);
*	spatial disorientation; 
*	neglect of personal appearance and hygiene; 
*	difficulty in adapting to stressful circumstances 
(including work or a worklike setting; 
*	inability to establish and maintain effective 
relationships.

Any combination of these symptoms, or other symptoms, can be 
shown to demonstrate the occupational and social impairment 
necessary to substantiate a rating of 70 percent.

A disability rating of 50 percent for any mental disorder, 
including PTSD, requires evidence demonstrating occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:
*	flattened affect;
*	circumstantial, circumlocutory, or stereotyped speech;
*	panic attacks more than once a week;
*	difficulty in understanding complex commands;
*	impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks);
*	impaired judgment;
*	impaired abstract thinking;
*	disturbances of motivation and mood;
*	difficulty in establishing and maintaining effective 
work and social relationships.

Again, these symptoms are only examples of the kinds of 
symptoms that could produce the occupational and social 
impairment necessary to substantiate a rating of 50 percent.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

In what follows, we will examine the evidence to determine 
whether the veteran's condition more nearly approximates the 
criteria for a rating of 70 percent or higher, or for the 
current rating of 50 percent.

The veteran's VA treatment reports of May through August 1998 
are the earliest records that document complaints of 
flashbacks, nightmares, crying, and depression. A diagnosis 
of PTSD is entered in September 1998, and medication begins 
as of October, but no signs of dementia (e.g., memory 
problems) are noted. The veteran was noted to have 
continually moved and verbalized during his interview in 
October 1998. An examiner of November 1998 notes the 
veteran's complaint that his problems are due to his war 
experiences in Korea, but notes that the veteran was alert 
and oriented times three, coherent, logical, and relevant, 
with no perceptual disturbance and no suicidal or homicidal 
(S/H) ideation. The veteran's mood remained depressed. A 
treatment record of April 1999 documents similar results.

The veteran received a VA mental disorders evaluation for 
compensation purposes in June 1999. He reported that he 
stopped working as an embalmer in funeral homes due to back 
pain. The examiner noted the veteran's adequate grooming, 
relevant and coherent answers to questions, lack of 
hallucination or suicidal/homicidal ideation, lack of 
disassociative episodes or flashbacks, adequate affect, 
orientation times three, and maintained memory and 
intellectual functioning. Judgment was fair and insight poor. 
The veteran reported that he began feeling depressed when he 
started coming to the hospital and was diagnosed with various 
physical problems, and that while staying home from work he 
began to think of his experiences in Korea. The examiner 
entered a diagnosis of depressive disorder and assigned a 
Global Assessment of Functioning (GAF) score of 70-75.

The veteran received a VA PTSD evaluation for compensation 
purposes in July 1999. He reported not having worked for 10 
years, and previously having worked as an embalmer in funeral 
homes. He claimed that his back and arm conditions prevented 
him from working. The examiner noted the veteran's clean 
appearance, alertness and orientation, good attention and 
concentration, clear and coherent speech, lack of 
hallucination or S/H ideation and good impulse control. The 
examiner entered a diagnosis of depressive disorder but 
opined that the veteran did not fulfill the diagnostic 
criteria for PTSD. The veteran was assigned a GAF score of 
70.

A subsequent RO rating decision of July 1999 denied 
entitlement to service connection for PTSD based on a lack of 
current diagnosis.

A treatment record of August 1999 documents complaints of 
depression, nightmares, and fear of loud noises such as 
firecrackers. The veteran reported lack of energy and loss of 
interest in his usual activities.

The veteran was examined in conjunction with a request for 
medication refills in January 2000, and his treatment record 
(misdated 1999) documents a diagnosis of PTSD, with anxious 
mood, but with good eye contact, clear speech, no perceptual 
disturbances or S/H ideas, orientation times three, and 
fairly intact memory, judgment, and insight.

A letter of March 2000 from his private physician notes the 
veteran's diagnosis of chronic PTSD and major depression and 
a GAF score of 45. Further examination at that time revealed 
frequent nightmares, several suicide attempts, 
hallucinations, financial problems, and violent behavior 
(e.g., throwing punches at his wife). It is not clear whether 
this physician's examination involved perusal of the 
veteran's medical records or was based entirely on his 
subjective account.

A VA social worker's reports of April and June 2000 document 
complaints of recurrent, intrusive thoughts of wartime 
experiences and more frequent nightmares.

In February 2001, the veteran's claim of entitlement to 
service connection for PTSD was remanded by the Board for 
adequate notice and additional development. His VA treatment 
continued.

A VA psychiatric progress note of August 2001 documents the 
veteran's continuing depression with anxiety, insomnia, and 
nightmares, but also records that the veteran was alert and 
well-groomed, with no delusions, no panic attacks, 
orientation times three, with intact judgment and fair 
insight. A note of October 2001 records similar findings. 

A VA psychiatric progress note of April 2002 also documents 
similar findings, but includes the veteran's complaints of 
mild dementia, including being found outside one night after 
going to the bathroom, and the onset of some memory problems. 
A July 2002 psychiatric progress note documents similar 
problems, including memory loss, and the examiner expressed 
concern that the veteran was not taking his medications as 
recommended.

The veteran received another VA PTSD compensation examination 
in July 2002, which recorded his subjective medical history 
of the past year as involving anxiety, restlessness, 
irritability, sadness, lethargy, insomnia, and inability to 
concentrate, with distressing thoughts about the war and 
continuing nightmares, each about four times per week. A 
mental status examination records that the veteran was 
properly groomed, cooperative, spontaneous with good eye 
contact, alert with no evidence of psychomotor retardation or 
agitation, possessed coherent thought processes, showed no 
evidence of disorganized speech or of delusions or 
hallucinations, no obsessions or S/H ideas, with intact 
memory, abstraction capacity, judgment, and insight. The 
examiner entered a diagnosis of PTSD, and noted that the 
veteran suffered from irritability, hypervigilance, and 
avoidant behavior that moderately impaired his social and 
occupational functioning. A GAF score of 60 was assigned. 

This is strong evidence in favor of a compensable rating for 
PTSD, and the veteran was finally granted service connection 
for PTSD with a rating of 10 percent in August 2002. The 
veteran appealed for a higher initial rating, and his VA 
treatment continued.

A VA neuropsychological report of September 2002 records an 
earlier assessment of disorientation and memory problems, and 
documents the veteran's wife's complaints of his functional 
decline in the complex activities of daily living over the 
past 10 years, apparently due to growing dementia. A battery 
of clinical tests revealed mild dementia, but not the level 
of functional loss described by the veteran's wife. The 
examiner did note semantic deterioration and slowness of 
information processing, perhaps due in part to a brain 
infarction diagnosed in 2001. Other problems included 
behavioral dysregulation, impaired spatial skills, and 
impulsivity. According to the examiner, the veteran's 
personality screening data "suggest a tendency to exaggerate 
symptoms of emotional disturbance." The examiner concludes 
that the veteran does not present a memory disturbance 
characteristic of early Alzheimer's disease, but does enter a 
diagnosis of frontotemporal dementia with a GAF score of 40, 
the lowest in the record, indicating "major impairment in 
several areas." The examiner comments that the veteran is 
not capable of full self-care and independent living.

A VA treatment report of February 2003 documents complaints 
of nightmares and cognitive impairment, including severe 
memory problems, but the objective assessment notes that the 
veteran was well-groomed, with no delusions, panic attacks, 
perceptual disorders, or S/H ideation. A GAF score of 45 was 
assigned. Reports of that time noted a diagnosis of and 
treatment for Alzheimer's disease. A report of May 2003 
assigned a GAF of 65. Complaints of nightmares continued. A 
progress note of November 2003 documents that the veteran had 
been feeling better lately, and records a GAF of 65. 

VA treatment reports of March and September 2004 record 
complaints of anorexia, depression, nightmares, insomnia, and 
occasional auditory hallucinations (e.g., hearing his name 
called). The examiner noted in both cases that the veteran 
was well-groomed, with no delusions, panic attacks, 
perceptual disorders, or S/H ideation, but that he remained 
anxious and restless. A GAF score of 55 was assigned in each 
case. A November 2004 record documents complaints of tremors 
and continuing nightmares, with similar objective findings. A 
diagnosis of early Parkinson's is entered, with a GAF score 
of 60. A note of December 2004 shows an assessment of and 
treatment for Alzheimer's disease, but other notes of that 
time show a lack of neuropsychiatric problems. 

A private physician's reports of March 2005 document a 
continuing diagnosis of major depression and PTSD, with a GAF 
of 45. The veteran complained of decreased interest in daily 
activities, social withdrawal, a decreased attention span, 
and recurrent nightmares and sleeping difficulty. The 
physician noted that the veteran had received the "maximum 
therapeutic benefits," of his treatment, "with a good 
processing of information, logical and coherent." 

The veteran's most recent VA compensation examination for 
PTSD took place in June 2005. The examiner discussed the 
veteran's medical history, as gleaned from his claims file, 
in some detail. Subjective complaints included serious 
tremors, anxiety, depression, forgetfulness, disorientation 
while driving, insomnia, and irritability. A mental status 
examination revealed continuous body tremor, anxious mood, 
fair attention and concentration but impaired memory, clear 
and coherent speech, lack of hallucinations or S/H ideation, 
poor judgment and insight, and good impulse control. The 
veteran is assessed with PTSD, and a GAF of 50 is assigned. 
The examiner opined that the veteran's brain pathology, 
including multiple infarcts diagnosed in May 2001, is 
responsible for his cognitive deficits, but that the 
combination of these deficits with the veteran's anxiety, 
depression, and PTSD symptoms has rendered him progressively 
more disabled. The examiner considered himself unable to 
assess the effects of the PTSD in isolation from the 
veteran's other pathologies without resorting to speculation, 
and opined that the veteran's GAF score of 50 reflected 
"serious impairment in his social, interpersonal and laboral 
capacities." 

In a Supplemental Statement of the Case dated June 2005, the 
RO granted an increased rating of 50 percent, effective as of 
the date of the original claim, based on this report and 
other information in the record. The veteran's appeal 
continues to the Board for consideration of higher ratings. 

An increased rating is now warranted. The veteran's overall 
disability picture from 1998 through 2005 more nearly 
approximates a disability rating of 50 percent until 
September 2002, at which time a rating of 70 percent became 
appropriate.

The veteran must be evaluated to the extent possible based on 
the symptoms of his service-connected disability alone. There 
is strong evidence that the veteran's disability is partly 
due to early symptoms of dementia, whether Alzheimer's 
disease (as noted beginning in early 2003) or frontotemporal 
dementia, as diagnosed in September 2002, when the veteran's 
lowest GAF score was recorded. "If PTSD is found in 
connection with other non-service-connected mental disorders, 
an attempt must be made to determine the severity of the PTSD 
by itself so that a rating that is based solely on the 
service-connected condition can be fairly assigned." Mee v. 
Brown, 4 Vet. App. 220, 222 (1993).

It is, however, a well-established rule that when it is not 
possible to separate the effects of a service-connected 
condition and a non-service-connected condition, all signs 
and symptoms in question must be attributed to the service-
connected condition. See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); 38 C.F.R. § 3.102; 61 Fed. Reg. 52,695 (Oct. 
8, 1996). The June 2005 examiner was asked to opine on the 
effects of the veteran's PTSD alone, and stated that the 
effects of PTSD cannot be separated from those of Alzheimer's 
without resort to speculation. This is the only medical 
opinion in the record that addresses the question of the 
effects of PTSD alone, and the Board cannot substitute its 
own opinion regarding the functional loss attributable to 
PTSD alone. Therefore, the veteran is given the benefit of 
the doubt, and all signs and symptoms of his mental disorders 
are attributed to his service-connected PTSD.

The evidence shows that the veteran has presented, at various 
times, many of the symptoms associated with a 50 percent 
rating, including flattened affect, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships. The presence of these symptoms is strong 
evidence in favor of a rating of 50 percent.

There is also evidence in favor of a 70 percent rating. GAF 
is a scale reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness. Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994). The veteran's GAF scores have 
been reported as follows over recent years:

 

These scores, compiled by various physicians, have ranged 
from 40 to 75, with an average score of 55. This range of 
scores suggests moderate to serious symptoms or moderate to 
serious difficulty in social, occupational, or school 
functioning. See Richard v. Brown, 9 Vet. App. 266, 267-68 
(1996) (holding a GAF score of 50 to represent "serious 
impairment" in a PTSD case where the veteran received a 
rating of 70 percent); cf. Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (holding that a GAF score of 50 represented 
"moderate" impairment where there was no evidence of a 
score below 55). The United States Court of Appeals for 
Veterans Claims has found clearly erroneous and remanded the 
Board's decision not to grant a rating in excess of 50 
percent for PTSD where the veteran's recent GAF scores were 
in the range of 50-53. See Bowling v. Principi, 15 Vet. App. 
1, 14-15 (2001). These GAF scores, especially the scores 
below 50, are thus evidence in favor of a rating of 70 
percent.
 
The veteran has never presented many of the symptoms 
suggested in connection with a 70 percent rating, such as 
suicidal ideation, obsessional rituals, intermittently 
illogical, obscure, or irrelevant speech, near-continuous 
panic affecting the ability to function independently, 
appropriately and effectively, neglect of personal appearance 
and hygiene, difficulty in adapting to stressful 
circumstances, or an outright inability to establish and 
maintain effective relationships. To the contrary, in every 
examination over the past eight years, the veteran has 
appeared well-groomed and alert, and he and his wife have 
remained close throughout his treatment for various ills. For 
example, they attended therapeutic and socialization group 
activities together throughout 2003, during which the veteran 
was always reported to be engaged and interested in the 
group's discussions. Neither suicidal ideation nor panic 
attacks have ever been reported.

There is, however, evidence of near-continuous depression 
that affects the veteran's ability to function effectively, 
as nearly every examination has resulted in a diagnosis of 
depression in conjunction with some other disorder. The 
veteran himself has linked the onset of his depression in 
part to his non-service-connected physical disabilities, as 
in his evaluations of June and July 1999, when he claimed 
that his back and arm disorders prevented him from working, 
but the Board is not in a position to separate the disabling 
effects of those conditions from the disabling effects of the 
veteran's PTSD. This is evidence in favor of a 70 percent 
rating.

There is some evidence of impaired impulse control, including 
unprovoked irritability with periods of violence: the 
veteran's wife complained in 2000 of his throwing punches at 
her. This may have been an isolated incident, as medical 
examiners of July 1999 and June 2005 noted no apparent 
problems with impulse control, but the neuropsychological 
examiner of September 2002 noted that the veteran's test 
results were affected by his impulsivity. This evidence is 
consistent with either a 50 percent or a 70 percent rating.

There is some evidence of spatial disorientation, as 
demonstrated by the veteran's difficulty driving and 
occasionally getting lost when he awakes at night. This is 
evidence in favor of a 70 percent rating.

Overall, the veteran exhibits somewhat more symptoms 
associated with a 50 percent rating than with a 70 percent or 
higher rating. The record suggests that his reliability and 
productivity have been affected by his PTSD, as envisioned by 
a 50 percent rating, but not that he has suffered from 
deficiencies in most areas of his life, such as family 
relations, judgment, and thinking, since he first sought 
treatment in early 1998. 

The veteran has never entered the kind of suicidal, 
obsessive, delusional, panic-ridden state perhaps envisioned 
by a 70 percent rating, but his overall functional loss has 
appeared quite severe at times. Careful examination of the 
evidence suggests that a rating of 50 percent remained 
appropriate until September 2002, when a VA neuropsychologist 
assigned him a GAF of 40. From that point forward, a rating 
of 70 percent has been most appropriate. 

The record utterly lacks evidence of signs and symptoms 
associated with a rating of 100 percent, and no physician has 
opined that the veteran suffers from total occupational and 
social impairment. The veteran's disability picture from 
September 2002, has most nearly approximated a rating of 70 
percent.

VA must meet certain notice requirements and provide 
reasonable assistance to the veteran in pursuing his claim. 
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. In 
December 2004, subsequent to a Board remand, the veteran was 
provided with extensive correspondence which informed him of 
(1) the evidence needed to support his claim; (2) what 
actions he needed to undertake; (3) how VA would assist him 
in developing his claim; and (4) the need to submit any 
pertinent evidence in his possession. The veteran was never 
properly notified of all five elements of a service 
connection claim under Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), particularly the basics of disability 
ratings and determination of effective date, but that error 
is not prejudicial in this case. An error is not prejudicial 
when the error did not affect the essential fairness of the 
adjudication. See Mayfield v. Nicholson, 19 Vet. App. 103, 
116 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). Since the veteran was eventually granted 
service connection with an initial compensable rating 
retroactive to his original date of claim, any deficient 
notice up to that time cannot have been prejudicial. 

The notice of December 2004, though late, was provided well 
before the veteran's most recent rating decision, giving him 
an adequate opportunity to participate in the adjudication of 
his case. Though notice regarding effective dates is relevant 
to the current increased-rating claim, the veteran has 
already been granted a compensable rating and an increased 
rating in the past, and the correspondence attached to those 
ratings in August 2002 and June 2005 provided appropriate 
information about effective dates well before this decision 
was reached. Overall, VA has not breached its duty to notify 
the veteran in a way that affected the essential fairness of 
this adjudication.

As to the duty to assist, VA has provided several 
compensation examinations and retrieved its records of the 
veteran's out-patient treatment for PTSD and other ailments, 
along with his service records. VA has also obtained records 
from one private physician, the only one named by the 
veteran. The veteran has not pointed to any other evidence 
that could substantiate his claim. No further development is 
necessary or appropriate at this time, and VA has thus 
fulfilled its duty to assist the veteran in developing his 
claim.




ORDER

Entitlement to a disability rating of 70 percent for PTSD is 
GRANTED, with an effective date of September 30, 2002.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


